DETAILED ACTION
I.  Introduction
This Office action addresses U.S. reissue application number 16/999,609 (“’609 Reissue Application” or “instant application”), having a filing date of 21 August 2020.  Because the instant application was filed on or after September 16, 2012, the statutory provisions of the America Invents Act (“AIA ”) will govern this proceeding.
The instant application is a reissue of U.S. Patent 9,280,314 (“’314 patent”) titled “METHOD FOR CONTROLLING CORDLESS TELEPHONE DEVICE, HANDSET OF CORDLESS TELEPHONE DEVICE, AND CORDLESS TELEPHONE DEVICE”, which issued on 8 March 2016 with claims 1-21 (“issued claims”).  The application resulting in the ‘314 patent was filed on 15 October 2014 and assigned U.S. patent application number 14/514,659 (“’659 application”).

II. Other Proceedings
After review of Applicant’s statements as set forth in the instant application, and the examiner's independent review of the ‘314 patent itself and its prosecution history, the examiner has failed to locate any current ongoing litigation.  The examiner has likewise failed to locate any previous reexaminations (ex parte or inter partes), supplemental examinations, or other post issuance proceedings.  

III. Priority
The instant application is a continuation reissue of U.S. Application 15/914,710, filed 7 March 2018, which issued as U.S. Reissue Patent RE48232 on 29 September 2020, and was also a reissue of the ‘314 patent.  The ‘314 patent claims priority under 35 U.S.C. § 119(e) to U.S. Provisional Patent Application 61/892,179, filed 17 October 2013.  The ‘314 patent also claims foreign priority under 35 U.S.C. § 119(a)-(d) to Japanese Application JP-2014-150290, filed 24 July 2014.

As a reissue application, the instant application is entitled to the priority date of the ’314 patent, the patent being reissued.  Thus, the instant reissue application has a priority date of at least 15 October 2014 (or 24 July 2014 if the foreign priority claim is perfected), and depending on the subject matter of the specific claim, could have a priority date as early as 17 October 2013.
Priority dates will be determined on a claim-by-claim basis, as necessary.

Because the effective filing date of the instant application is on or after March 16, 2013, the AIA  First Inventor to File (“AIA -FITF”) provisions apply.  
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

IV. Claim Interpretation
During examination, claims are given the broadest reasonable interpretation consistent with the specification and limitations in the specification are not read into the claims.  See MPEP § 2111 et seq.

Upon review of the original specification and prosecution history, the examiner has found no instance where Applicants have included lexicographic definitions, either express or implied.  Therefore, for the purposes of claim interpretation, the examiner concludes that there are no claim terms for which Applicants are acting as their own lexicographer.  See MPEP § 2111.01(IV).

Additionally, upon review of the pending claims, the examiner finds no instances where the claim terms explicitly include functional language which would invoke 35 U.S.C. § 112(f) or pre-AIA  35 U.S.C. § 112, sixth paragraph.

V. Applicant’s Response
Applicant’s response (“Response”), filed 5 July 2022, includes remarks, a new reissue declaration, a terminal disclaimer, and amendments to the claims.
Claims 22, 34, and 37 have been amended, and claims 24, 25, and 35 have been canceled.
Claims 22, 23, 26-34, and 36-38 are now pending in the application.

VI. Response to Arguments
Reissue Declaration
In view of the newly submitted reissue declaration, the objection to the declaration and corresponding claim rejections under 35 U.S.C. § 251 are withdrawn.

Double Patenting
In view of the terminal disclaimer, filed and approved on 5 July 2022, the pending claim rejections are withdrawn.

Claim Rejections under 35 U.S.C. § 112(b)
Applicant argues that the limitations of claims 34 and 36-38 do not invoke the provisions of 35 U.S.C. § 112(f), in part because these same claim limitations were presented in parent application 15/914,710 in order to avoid treatment under 35 U.S.C. § 112(f) and were accepted by the Office.  These arguments are persuasive.
Accordingly, the corresponding claim rejections under 35 U.S.C. § 112(b) are withdrawn.

Claim Rejections under 35 U.S.C. § 112(d)
In view of the cancelation of claim 35, the pending claim rejection is withdrawn.

Claim Rejections under 35 U.S.C. § 103
In view of the amendments to independent claims 22 and 34, incorporating the allowable subject matter of previous claims 24 and 25, the pending claim rejections are withdrawn.

VII. Allowable Subject Matter
Claims 22, 23, 26-34, and 36-38 are allowed.


The following is a statement of reasons for allowance:
Independent claims 22 and 34 include the feature of upon receiving a second trigger indicating a request to return to call mode, or after a certain period has elapsed since the mute mode began, terminating the mute mode and generating the call bit information and the first call stream.  The prior art of record fails to disclose or render obvious this feature.
Dependent claims 23, 26-33, and 36-38 are likewise allowable by virtue of the inclusion of the allowable subject matter from their respective parent claims.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

VIII. Conclusion
In accordance with MPEP § 1406, the examiner has reviewed and considered the prior art cited or ‘of record’ in the original prosecution of the '314 patent.  Applicants are reminded that a listing of the information cited or ‘of record’ in the original prosecution of the '314 patent need not be resubmitted in this reissue application unless Applicant(s) desire the information to be printed on a patent issuing from this reissue application.

Applicant(s) are reminded of the continuing obligation under 37 CFR 1.178(b), to timely apprise the Office of any prior or concurrent proceeding in which '314 patent is or was involved.  These proceedings would include interferences, reissues, reexaminations, other post-grant proceedings in the Office, and litigation. 
Applicant(s) are further reminded of the continuing obligation under 37 C.F.R. § 1.56, to timely apprise the Office of any information which is material to patentability of the claims under consideration in this reissue application.
These obligations rest with each individual associated with the filing and prosecution of this application for reissue.  See also MPEP §§ 1404, 1442.01 and 1442.04.

Applicant(s) are also reminded that any amendments to the claims must comply with the provisions of 35 U.S.C. § 112 first paragraph, having clear support and antecedent basis in the specification.  See 37 C.F.R. § 1.75(d)(1) and MPEP § 608.01(o).  
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Luke S. Wassum whose telephone number is (571)272-4119.  The examiner can normally be reached on Monday - Friday 8 AM-5 PM, alternate Fridays off.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Fuelling can be reached on 571-270-1367.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-9900.
In addition, INFORMAL or DRAFT communications may be faxed directly to the examiner at 571-273-4119.  Such communications must be clearly marked as INFORMAL, DRAFT or UNOFFICIAL.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/LUKE S WASSUM/Primary Examiner, Art Unit 3992                                                                                                                                                                                                                                                                                                                                                                                                                
Conferees:

/Stephen J. Ralis/Primary Examiner, Art Unit 3992                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     /Michael Fuelling/
Supervisory Patent Examiner
Art Unit 3992


lsw
17 August 2022